 CALLOWAY & CO.Calloway and CompanyandInternational Brother-hood of ElectricalWorkers,Local Union 934.Case 5-CA-19110June 14, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTUpon a charge filed by International Brother-hood of Electrical Workers, Local Union 934, theUnion, on September 16, 1987, the General Coun-sel of the National Labor Relations Board issued acomplaintagainstCalloway and Company, the Re-spondent,allegingthat it has violated Section8(a)(1) and (3) of the National Labor Relations Actby discharging and/or laying off employee H.Larry Haga from its Bristol, Virginia jobsite for en-gaging in protected concerted and union activity.Although properly served copies of the charge andcomplaint, the Respondent failed to file an answer.On April 11, 1988, the General Counsel filed aMotion for Summary Judgment and Memorandumin Support, with exhibits attached. On April 19,1988, the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheRespondent timely filed a response to the Notice toShow Cause.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 14 days ofservice, "all the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations of the Motion for Summary Judgment dis-close that a Board agent from Region 5 attemptedtocontact the Respondent's president,RoscoeCalloway, by telephone on February 1, 1988, and,Calloway being unavailable, left a message that theRespondent had not filed an answer, that an addi-tional period of time for filing would be granted,and that unless an answer was received by Febru-ary 16, 1988, a Motion for Summary Judgmentwould be filed. By letter of February 1, 1988,served on the Respondent by certified mail, theBoard agent repeated the above information, in-cluding the Regional Director's intention to file a73Motion for Summary Judgment if no answer wasreceived by February 16, 1988. No answer hadbeen received and no request for an extension oftime to file an answer had been made by April 6,1988, the date of the General Counsel's motion.As a response to the Notice to Show Cause, dueand received May 3, 1988, the Respondent submit-ted a letter from Calloway in which Calloway "at-tempted to address all issues set forth in . . . [the]original complaint." Specifically, Calloway deniespersonal knowledge of any union activity on hisBristol,Virginia jobsite by alleged discriminateeHaga or any other person in his employ, andclaims that Haga was laid off for cause, i.e., "sloth-fulwork attitude and behavior." The letter con-tains no explanation why the Respondent failed toanswer the complaint despite appropriate noticeand the warnings that if no answer was forthcom-ing by February 16, 1988, a Motion for SummaryJudgment would be filed. Nor does it explain whytheRespondent never requested an extension oftime in which to file an answer.Because the Respondent has not explained whyit failed to contact the Regional Office concerningan answer or request an extension of time for filingan answer, we find the Respondent has not showngood cause for failing to file a timely answer.' Ac-cordingly, we grant the General Counsel's Motionfor Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTION1(a)At all times material, the Respondent, a Vir-ginia corporation with an office and place of busi-ness in Chesapeake, Virginia, and a jobsite at Bris-tol,Virginia, the only site involved here, has en-gaged in the business of electrical contractingwork.(b)During the 12-month period preceding issu-ance of the complaint, a representative period, theRespondent, in the course and conduct of its busi-ness operations described above in paragraph 1(a),provided services valued in excess of $50,000 di-rectly for English Construction Company, Inc., ageneral contractor within the Commonwealth ofVirginia.(c) English Construction Company, Inc., locatedinAlta Vista, Virginia, is engaged in the businessof general construction contracting work.'Monroe Furniture Co,231 NLRB 143 (1977) See alsoUrban Labora-tories,249 NLRB 867 (1980)289 NLRB No. 14 74DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(d)During the 12-month period preceding issu-ance of the complaint, a representative period,English Construction Company, Inc., in the courseand conduct of its business operations describedabove in paragraph 1(c), directly derived gross rev-enues in excess of $50,000 for the performance ofwork outside the Commonwealth of Virginia.(e)English Construction Company, Inc. is now,and has been at all times material, an employer en-gaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.(f)The Respondent is now, and has been at alltimes material, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is now, and has been at all timesmaterial, a labor organization within the meaningof Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESAbout September 8, 1987, the Respondent at itsBristol,Virginia jobsite discharged and/or laid offitsemployee H. Larry Haga because he joined,supported, or assisted the Union and engaged inconcerted activities for the purposes of collectivebargaining or other mutual aid or protection, andin order to discourage employees from engaging insuch activities or other concerted activities for thepurpose of collective bargaining or other mutualaid or protection.Based on the above, we find the Respondent hasdiscriminated, and is discriminating, in regard tothe hire or tenure or terms or conditions of em-ployment of its employees, thereby discouragingmembership in a labor organization, and the Re-spondent thereby has been engaging in unfair laborpractices within the meaning of Section 8(a)(1) and(3) and Section 2(6) and (7) of the Act.CONCLUSIONS OF LAWAbout September 8, 1987, the Respondent dis-charged and/or laid off its employee H. LarryHaga because he joined, supported, or assisted theUnion and engaged in protected concerted activi-ties, in violation of Section 8(a)(1) and (3) of theAct.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.Having found that the Respondent discriminator-ily discharged and/or laid off H. Larry Haga, weshall order it to offer him immediate and full rein-statement to his former job or,if that job no longerexists,to a substantially equivalent position, with-out prejudice to his seniority or any other rightsand privileges previously enjoyed.We shall alsoorder the Respondent to make him whole for anyloss of earnings and other benefits,computed on aquarterly basis from the date of his dischargeand/or layoff to the date of proper offer of rein-statement,lessany net interim earnings,as pre-scribed inF.W.WoolworthCo.,90NLRB 289(1950),with interest to be computed in the mannerprescribedinNewHorizonsfor theRetarded.2Inaddition,the Respondent must remove from its filesany reference to the unlawful discharge and/orlayoff of H. LarryHaga and notify him in writingthat this has been done and that the dischargeand/or layoff will not be used against him in anyway.3ORDERThe National Labor Relations Board orders thattheRespondent, Calloway and Company, Chesa-peake, Virginia, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Discharging or laying off employees becausethey engage in protected concerted or union activi-ties.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer H. Larry Haga immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed, and make him wholefor any loss of earnings and other benefits sufferedas a result of the discrimination against him, in themanner set forth in the remedy section of the deci-sion.(b)Remove from its files any reference to theunlawful discharge and/or layoff of H. Larry Haga2283 NLRB 1173 (1987). Interest on and after January 1, 1987, shallbe computed at the "short-term Federal rate" for the underpayment oftaxes as set out in the 1986 amendmentto 26 U S C § 6621.Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 US C § 6621), shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977)8The General Counsel requests a visitatonal clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure under the supervision ofthe United States court of appeals enforcing the Order Under the cir-cumstances of this case, we find it unnecessary to include such a clauseAccordingly,we deny the General Counsel's request SeeCherokeeMarine Terminal,287 NLRB 1080 (1988) CALLOWAY & CO.and notify him in writing that this has been doneand that the discharge and/or layoff will not beusedagainst him inany way.(c)Preserve and, on request, make available tothe Boardor its agentsfor examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and allother records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its facility in Chesapeake, Virginia,copies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region 5, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt andmaintainedfor 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 If thisOrderis enforced by a judgmentof a UnitedStates court ofappeals, thewordsin the notice reading"Posted by Order of theNation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStates Court of AppealsEnforcing an Orderof theNationalLaborRelations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates Government75The National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutualaid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge or otherwise discrimi-nate against any of you for engaging in protectedconcerted or union activities.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer H. Larry Haga immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrightsor privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge and/orlayoff, less any net interim earnings, plus interest.WE WILL notify H. Larry Haga that we have re-moved from our files any reference to his dis-charge and/or layoff and that the discharge and/orlayoff will not be used against him in any way.CALLOWAYAND COMPANY